ON PETITION FOR REHEARING.
AILSHIE, J.
A petition for rehearing has been filed in this case, and although it is not the practice of this court to entertain petitions for rehearing where an appeal has been dismissed, we have nevertheless examined the petition and have thought it proper and timely to make some observations touching at least one point urged by the petitioner.
In the first place, we must determine this, as well as all other cases, upon the record presented to us. If litigants fail to get all the facts bearing upon the case in the record, it is their misfortune. If we were to judge this matter by the statements contained in the petition and the argument, we would necessarily conclude that the attorney for the respondent, the trial judge and the clerk of the trial court, have all contributed so much toward delaying a hearing of this case on appeal that we would be justified in retaining jurisdiction of this case and hearing it on the merits. But the fact remains from the record that the case has dragged along for more than a year without the settlement of the statement and bill of exceptions. It is true that the statute makes it the duty of the trial judge to fix the earliest practicable date possible for the settlement of a statement and bill of exceptions. In practical working, however, we know that a judge cannot keep run of all these matters unless they are called to his attention by the litigants. In fact, the litigant is supposed to call the matter to the attention of the court and *692serve notice upon the adverse party and bring the matter on for hearing and settlement. If, in fact, a trial judge de’lays the hearing and settlement of a statement or bill of ex: ceptions, or declines to settle the same, the litigants have •a speedy and adequate remedy to compel action. This court has uniformly announced its purpose of discouraging and discountenancing delays in the prosecution of appeals, and it will just as readily lend its aid and assistance in commanding speedy action by the trial court in the settlement of a statement or bills of exception if it should at any time appear that a trial judge has declined or refused to act. The duty of action is upon the appellant. It is his duty to prosecute his appeal with diligence. It has not been our experience that the trial courts of this state have participated in or encouraged delays in the settlement of statements or bills of exception or the prosecution of appeals. The delay is generally on the part of the attorneys. However this may be, this court reaffirms its intention to maintain a uniform rule to the effect that litigants desiring to prosecute appeals must do so with diligence and reasonable dispatch, and that where laches are imputable to them they will be chargeable accordingly. If the litigant cannot get his statements settled, he has a remedy in appealing and enforcing action, and this court is always open to him. No sufficient reason has been shown for granting a rehearing in this case. The petition is denied.
Stewart, J., concurs.